office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw presp-116291-15 uilc date october to j lynne mccoy acting program manager sb_se employment_tax policy se s e hq sep q emptp attn jay jensen sb_se employment_tax policy analyst from harry beker chief health and welfare branch cc tege eb hw subject employer payment of employee health_insurance_coverage provided under a spouse's group_health_plan this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may an employer exclude from an employee’s income under sec_105 or sec_106 payments for the cost of health_insurance_coverage provided to the employee through his or her spouse’s employer’s group_health_plan conclusion an employer may exclude from an employee’s gross_income payments for the cost of health_insurance_coverage provided through the spouse’s group_health_plan but only to the extent the spouse has paid for all or part of the coverage on an after-tax basis and not through salary-reduction under a sec_125 cafeteria_plan presp-116291-15 facts situation a and b are married individuals a and b work for separate employers a’s employer offers a group_health_plan to a that a declines a’s employer also provides an arrangement under which it will reimburse a for the cost of coverage incurred by a’s spouse b participates in b’s employer’s group_health_plan under b’s employer’s plan an employee participating in the plan such as b must make either an after-tax contribution of dollar_figure per month for self-only insured coverage or an after-tax contribution of dollar_figure per month for other than self-only insured coverage b elects other than self-only coverage to cover both b and a under b’s employer’s group_health_plan a substantiates to a’s employer that a’s spouse has dollar_figure per month deducted from the spouse’s pay on an after-tax basis dollar_figure of which represents the cost of a’s insured coverage a’s employer pays a dollar_figure per month in addition to a’s other compensation situation same facts as situation except a’s employer pays a dollar_figure per month in addition to a’s other compensation representing b’s entire after-tax contribution for coverage under b’s employer’s group_health_plan situation same facts as situation except that b makes the contribution to b’s employer’s group_health_plan by salary reduction through b’s employer’s sec_125 cafeteria_plan a substantiates to a’s employer that a’s spouse b contributes dollar_figure per month on a pre-tax basis through salary-reduction for other than self-only insured coverage under b’s employer’s group_health_plan a’s employer pays a dollar_figure per month in addition to a’s other compensation situation same facts as situation except that a’s employer offers a health coverage under a group_health_plan b a’s spouse elects self-only insured coverage under the group_health_plan of b’s employer and makes the dollar_figure per month employee contribution by salary reduction through b’s employer’s sec_125 cafeteria_plan a substantiates to a’s employer that a’s spouse b contributes dollar_figure per month on a pre- tax basis through salary-reduction for self-only insured coverage under b’s employer’s group_health_plan a’s employer pays a dollar_figure per month in addition to a’s other compensation situation same facts as situation except that a’s employer provides an arrangement under which it will contribute to a health_reimbursement_arrangement a’s employer’s hra that will reimburse a for unreimbursed medical_expenses including health insurance premiums up to dollar_figure for the year dollar_figure x the amount of the cost of coverage incurred by a’s spouse employee a substantiates to a’s employer that a’s spouse has dollar_figure per month deducted from the spouse’s pay on an after-tax basis dollar_figure of which represents the cost of employee a’s insured coverage a’s employer’s hra reimburses employee a dollar_figure per month situation same facts as situation except that b makes the contribution to b’s employer’s group_health_plan by salary reduction through b’s employer’s sec_125 cafeteria_plan presp-116291-15 situation same facts as situation except that a substantiates to a’s employer that a and a’s spouse b have incurred sec_213 medical_expenses of dollar_figure during the year other than the premium contributions by b for the health plan with b’s employer and a’s employer’s hra reimburses those unreimbursed expenses the hra does not reimburse the premium contribution by b through salary reduction to b’s employer’s group_health_plan law and analysis sec_61 of the internal_revenue_code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise for personal injuries or sickness to the employee or the employee’s spouse or dependents as defined in sec_152 sec_105 states that amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance for purposes of sec_105 sec_1_105-5 provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness under sec_125 an employer may establish a cafeteria_plan that permits an employee to choose among two or more benefits consisting of cash generally salary and qualified_benefits including accident or health coverage pursuant to sec_125 the amount of an employee’s salary reduction applied to purchase such coverage is not included in gross_income even though it was available to the employee and the employee could have chosen to receive cash instead to the extent amounts are excluded from gross_income under sec_106 they are also excluded from wages subject_to income_tax_withholding under sec_3401 in addition amounts paid under a plan or system established by an employer that makes provision for the employer’s employees generally or for the employees generally and their spouses and dependents or for a class or classes of the employer’s employees or for a class or classes of the employer’s employees and their spouses and dependents to reimburse medical_expenses incurred are excluded from wages subject_to fica and futa taxes under sec_3121 and sec_3306 discussion presp-116291-15 in situation and situation a’s employer pays a for all or part of the substantiated cost of insured health coverage paid_by b a’s spouse on an after-tax basis under b’s employer’s group_health_plan that is either dollar_figure or dollar_figure per month these amounts are excluded from a’s gross_income under sec_106 because a’s employer is paying the premium or a portion of the premium on a group_health_plan covering one or more employees the employee’s spouse and dependents or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more employees the employees’ spouse and dependents the payments are also excluded from fica_taxes futa taxes and federal_income_tax withholding the fact that the insured group_health_plan is provided by b’s employer and not a’s employer does not change the result under these facts in situation and situation the amount_paid for the insured health coverage by b a’s spouse through salary-reduction under a sec_125 cafeteria_plan has been excluded from the spouse’s gross_income an employer may not exclude from gross_income under sec_106 an amount_paid to an employee for insured health coverage that has already been excluded from gross_income as employer-provided coverage including salary-reduction amounts pursuant to a sec_125 cafeteria_plan see revrul_2002_3 2002_3_irb_316 providing that the exclusion_from_gross_income under sec_106 do not apply to amounts that an employer pays employees for health_insurance_coverage that have already been excluded from gross_income under sec_106 including salary reduction amounts pursuant to a sec_125 cafeteria_plan accordingly the arrangement under which a’s employer makes payments to a fails to be a health plan and no amounts paid under the arrangement to any participant are excluded from the gross_income under sec_105 the amounts paid under the arrangement to a and other participants are also subject_to fica_taxes futa taxes and federal_income_tax withholding in situation a’s employer’s hra pays a for all of the substantiated cost of insured health coverage paid_by b a’s spouse on an after-tax basis under b’s employer’s group_health_plan that is dollar_figure per month these amounts are excluded from a’s gross_income under sec_106 because a’s employer is paying the premium on a group_health_plan covering one or more employees the employee’s spouse and dependents or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more employees the employees’ spouse and dependents the payments are also excluded from fica_taxes futa taxes and federal_income_tax withholding the fact that the insured group_health_plan is provided by b’s employer and not a’s employer does not change the result under these facts in situation the amount_paid for the insured health coverage by b a’s spouse through salary-reduction under a sec_125 cafeteria_plan has been excluded from b’s gross_income an hra may not reimburse an amount_paid to an employee for insured health coverage that has already been excluded from gross_income as employer- provided coverage including salary-reduction amounts pursuant to a sec_125 cafeteria_plan see revrul_2002_3 2002_3_irb_316 accordingly a’s employer’s presp-116291-15 hra fails to be a health plan and no amounts paid_by the hra to any participant are excluded from the gross_income under sec_105 the amounts paid_by the hra to participants are also subject_to fica_taxes futa taxes and federal_income_tax withholding in situation a’s employer’s hra only reimburses amounts representing unreimbursed sec_213 medical_expenses the amounts are excluded from a’s gross_income under sec_105 and also excluded from fica_taxes futa taxes and federal_income_tax withholding the fact that the maximum amount reimbursed under the hra is the same amount as the contributions by b for coverage under b’s employer’s plan is irrelevant please call me at if you have any further questions
